Citation Nr: 9927479	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals, shell fragment wound, left thigh.

2.  Entitlement to an increased (compensable) evaluation for 
residuals, laceration of left ear.

3.  Entitlement to service connection for nerve damage, to 
include peripheral neuropathy, including as a result of 
exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bone disease, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1967 to January 
1971.  He served in Vietnam, and his awards and decorations 
included a Purple Heart and a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In pertinent part, a June 1997 rating 
decision confirmed and continued noncompensable evaluations 
for a shell fragment wound of the left thigh and for 
residuals, laceration of left ear.  The June 1997 rating 
decision also denied entitlement to service connection for 
peripheral neuropathy, bone disease, bilateral hearing loss, 
and tinnitus.  Service connection for PTSD was granted, and 
the RO assigned a 30 percent evaluation for that disability, 
effective in September 1996.  The veteran timely disagreed 
with the June 1997 determinations, and, after the RO issued a 
statement of the case (SOC), filed a timely substantive 
appeal in December 1997.  

The veteran requested a hearing before the Board, and that 
hearing was conducted in March 1999.

After the veteran appealed the initial 30 per cent evaluation 
for PTSD, a November 1998 rating decision increased the 
initial evaluation to 50 percent, effective in September 
1996.  The veteran has indicated, in writing, that he is 
satisfied with that evaluation.  The statement constitutes a 
valid withdrawal of that issue from appeal, and the issue of 
the appropriate initial evaluation for PTSD is not before the 
Board at this time.  

The Board notes that the issues on appeal are more correctly 
stated as shown on the title page of this decision.  

By a rating decision issued in November 1998, service 
connection for tinnitus was granted, and a noncompensable 
evaluation was assigned.  The veteran has not filed a 
specific notice of disagreement or substantive appeal as to 
any aspect of this grant of service connection.  Therefore, 
no issue regarding tinnitus is before the Board for appellate 
review at this time.  

By a letter dated in October 1996, the RO advised the veteran 
that new and material evidence was required to reopen a 
previously-denied claim for service connection for blood 
clots in the left lower leg.  Thereafter, the veteran 
contended, in an August 1998 personal hearing, and in a 
statement submitted in November 1998, that VA physicians had 
told him that blood clots and swelling of the left lower 
extremity were probably secondary to the shell fragment wound 
of the left thigh.  The RO has not provided the veteran with 
an initial determination as to whether this additional 
evidence is new and material.  At his March 1999 Board 
hearing, the veteran reiterated these contentions.  The 
veteran's request to reopen the claim of entitlement to 
service connection for blood clots of the legs is referred to 
the RO for any necessary action, including, but not limited 
to, a determination as to whether new and material evidence 
has been submitted.  

Among claims submitted in August and September 1996, the 
veteran sought service connection for hepatitis, malaria, and 
"spots on the lungs."  The RO advised the veteran, by a 
letter dated in October 1996, that these claims had 
previously been denied and that new and material evidence was 
required to reopen the claims, and requested the veteran 
provide information.  In a statement submitted in February 
1998, the veteran indicated that the RO had not responded to 
those claims.  An April 1998 Conference Report and a June 
1998 Report of Contact establish that the veteran was again 
offered the opportunity to provide evidence and to clarify 
his contentions as to those claims, but he did not thereafter 
provide additional evidence or address these claims.  Under 
the circumstances, all necessary action has been completed, 
and these issues are not before the Board on appeal.  Cf. 
Manlincon v. West, 12 Vet. App. 238 (1999).

In November 1998, the veteran asserted that throat cancer, 
recently diagnosed, was related to his service.  The Board 
notes that the veteran had referenced exposure to herbicides 
in previous communications.  The veteran may be attempting to 
raise a claim for throat cancer as due to exposure to 
herbicides.  These statements are referred to the RO for 
clarification and any necessary follow-up.


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the left thigh 
are currently manifested by a small superficial, well-healed, 
painless, non-tender, non-adherent scar on the posterolateral 
thigh, without functional impairment of the left leg muscles 
or circulatory system.

2.  The residuals of a laceration of the left ear are 
currently manifested by a non-painful left pinna, without 
disfigurement or abnormality of size or shape.

3.  There is no current medical diagnosis of peripheral 
neuropathy, nor is there any medical evidence linking current 
"nerve damage" to service or any incident thereof.

4.  Although audiological examination shows some hearing loss 
at frequencies above 4000 Hz, the veteran's hearing acuity 
remains better than the levels defined as hearing loss 
disability for purposes of veterans' benefits.

5.  There is no current or historical medical diagnosis of a 
"bone disease" other than degenerative joint disease 
(arthritis); there is no medical evidence linking that 
disorder to the veteran's military service or any incident 
thereof.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals, 
shell fragment wound, left thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1999); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).

2.  The criteria for a compensable evaluation for residuals, 
left ear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1999); 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for nerve damage, to include peripheral 
neuropathy, including as a result of exposure to herbicides.  
38 U.S.C.A. § 5107 (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107 (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bone disease, including 
as a result of exposure to herbicides.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increased Evaluations

The veteran contends that his shell fragment wound and 
lacerations of the left ear are more severely disabling than 
the current evaluations for those disabilities reflect.  As 
to disability for which service connection has already been 
granted, an assertion of an increase in severity is 
sufficient in itself to render an increased rating claim 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Thus, these claims are well-grounded.

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Claim for Compensable Evaluation for Shell Fragment 
Wound, Left Thigh

By a rating decision issued in July 1979, the veteran was 
granted service connection for a scar, left thigh, and that 
disability was evaluated as noncompensable.  That evaluation 
has remained unchanged to the present.

On VA examination conducted in April 1997, there was a 
shrapnel wound scar at the posterior left knee measuring 2 
centimeters (cms.) in height and width and .3 centimeter 
(cm.) in depth.  The scar was superficial, not adherent to 
the fascia, not painful to touch, and there was no evidence 
of tendon or ligament damage.  The examiner concluded that 
the shell fragment wound scar did not interfere with left leg 
functioning 

On VA examination in September 1998, a scar on the 
posterolateral left upper thigh was described as measuring 4 
centimeters by 2 cms., with a 1.5 cm. depression.  The scar 
was not tender or painful to manipulation.  It was not 
adherent to underlying tissues and did not interfere with 
function of underlying muscles.  It did not involve and was 
not near vascular structures.  

The veteran's residual disability due to a shell fragment 
wound scar is currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Scars may be evaluated based on 
limitation of function of the body part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  However, the current medical 
evidence reflects that there is no limitation of function due 
to the fragment wound scar.  Moreover, the current findings 
are completely consistent with the historical findings, which 
are devoid of any evidence that the fragment wound scar 
caused limitation of motion.  In particular, the Board notes 
that VA examination conducted in May 1979 reflected that the 
veteran had a normal gait and full range of motion of both 
the left knee and the left hip.  

Superficial scars that are tender and painful on objective 
demonstration are assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  In this case, the 
veteran has denied that the thigh scar tender or painful.  
Further, there is no evidence of repeated ulceration, so as 
to warrant a compensable evaluation under Diagnostic Code 
7803.  Thus, a compensable evaluation under these criteria is 
not warranted.

The Board has also considered whether a compensable 
evaluation may be available under the criteria for muscle 
injury.  In this case, the specific service medical records 
reflecting the extent of initial injury to the veteran's left 
thigh are missing.  However, the medical evidence of record 
clearly establishes the veteran's left thigh wound is small, 
about 4 cms. by 2 cms., with a 1.5 cm. depression and a scar 
thickness of .3 cm., and superficial.  There is no objective 
medical evidence that the shell fragment wound scar affects 
the function of the left knee or hip.  There is no medical 
diagnosis of muscle injury.  The medical evidence is 
sufficient to establish that there was no through-and-through 
injury.  

Thus, even if there is some undiagnosed muscle injury, that 
injury is no more than minimal or slight.  See 38 C.F.R. §§  
4.56 (a), 4.73, Diagnostic Codes 5310-5312; Beyrle v. Brown, 
9 Vet. App. 24 (1996); Myler v. Derwinski, 1 Vet. App. 571 
(1991).  A compensable evaluation is available for muscle 
injury of the thigh only if muscle injury is moderate.  There 
is no evidence to support a finding that the veteran's shell 
fragment wound residuals meet or approximate the criteria for 
moderate muscle disability.  Accordingly, a compensable 
rating under the applicable rating criteria for muscle 
injuries is not warranted.  38 C.F.R. § 4.73.

The evidence is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result under any 
applicable diagnostic code.

B.  Claim for Compensable Evaluation for Residuals, 
Laceration of Left Ear

By a rating decision issued in August 1989, service 
connection for residuals, laceration of left ear, was 
granted, effective in May 1989, and a noncompensable 
evaluation was assigned.  That evaluation has remained in 
effect unchanged.  

On VA examination conducted in September 1998, the veteran 
reported that the left pinna had required five stitches 
during service after an injury.  The veteran complained that 
the residuals of the laceration caused headaches and 
earaches.  A VA examiner noted a 2cm scar on the ear lobe, 
which did not seem to be from a penetrating injury, as the 
back of the ear lobe was intact.  There was no obvious scar 
or deformity of the left pinna.  For purposes of information 
only, the Board notes that the pinna is the projecting part 
of the ear lying outside the head.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1296 (27th ed. 1988).  The left pinna was normal in 
size and shape.  There was no pain on manipulation of the 
pinna.  A VA examiner concluded that "[t]here is no way this 
normal-looking pinna can cause any headache . . . or any 
earache . . .."  Another VA examiner opined that the small 
scar on the left earlobe did not cause any earaches or 
headaches.

VA outpatient treatment notes dated from July 1995 through 
November 1997 are devoid of any complaints related to a 
laceration of the left ear, and there is no evidence that any 
treatment of the left ear was provided.  

The veteran's residual disability due to a laceration of the 
left ear is currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Scars may be evaluated based on 
limitation of function of the body part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  However, the current medical 
evidence reflects that there is no limitation of function due 
to any residual of a left ear laceration.    

Superficial scars that are poorly nourished, with repeated 
ulceration, are assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  However, there is no evidence 
of any ulceration of the left pinna.  

Superficial scars that are tender and painful on objective 
demonstration are assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  In this case, the 
examiner is unable to find a scar or visible deformity on the 
left ear, and the veteran has denied pain of the left pinna.  
Thus, a compensable evaluation under the criteria for 
evaluation of scars is not warranted.

The Board has also considered whether a compensable 
evaluation may be available under any other criteria of 
diagnostic code.  However, since there is no objective medial 
evidence of any residual, the Board is unable to find that 
any other diagnostic code is applicable.  

The Board also notes the veteran's contention that he has 
headaches or earaches as a residual of laceration of the left 
ear.  However, the medical evidence does not indicate that 
there is any relationship between a left ear laceration and a 
headaches or earache disability.  In fact, the medical 
opinion of the examiner who conducted the September 1998 
examination specifically contradicts the veteran's assertion 
of such relationship.  Thus, the Board cannot find that a 
compensable evaluation is warranted on this basis.

There is no evidence to support a finding that the veteran's 
residuals of a left ear laceration meet or approximate the 
criteria for a compensable evaluation for a scar under any 
diagnostic code.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable. 

II.  Claims for Service Connection 

The veteran also contends that he is entitled to service 
connection for nerve damage, bilateral hearing loss, and for 
bone disease.  Service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for certain diseases defined as chronic and 
manifested, generally to a degree of 10 percent or more, 
within a specified presumptive period after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection is presumed for certain of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange, including acute or subacute 
peripheral neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307; 3.309(e).  Peripheral neuropathy which may be presumed 
associated with exposure to herbicides is defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), note 2.

A claimant may establish service connection on the basis of 
exposure to herbicides for unlisted diseases, with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, where the issue involves such a 
question of medical causation, competent evidence which 
indicates that the claim is plausible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Before the merits of a claim for service connection for a 
specific disorder may be addressed, the veteran must submit a 
well-grounded claim.  To be well-grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.  

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), for the reasons stated below, the record fails 
to establish that the veteran's claims of entitlement to 
service connection for hearing loss, peripheral neuropathy, 
and a bone disorder are not plausible.  Thus, there is no 
duty to assist as to these claims.  Epps v. Gober, 126 F.3d 
at 1468-1470. 

A.  Claim for Service Connection for Nerve Damage

On VA examination conducted in April 1997, the veteran 
complained of chronic back and neck pain and numbness of both 
hands.  Mild carpal tunnel syndrome was diagnosed in 1986.  
VA CT scan and myelogram conducted in April 1988 disclosed a 
filling defect at L4-5 and at C5-6.  The veteran reported 
that a herniated lumbar disk was removed in May 1988.  The 
1997 examination disclsoed no atrophy or fasciculation of the 
upper or lower limbs.  Deep tendon reflexes 1+ and 
symmetrical at the biceps, triceps, and brachial radialis.  
Knee jerks were 1+; ankle jerk was trace.  Vibratory sense 
was intact in the fingers and toes.  The veteran's gait was 
functional, with voluntary buckling of the knees and flexion 
at the hip with near falls.  The examiner concluded that the 
neurological examination was functional, and deemed it 
unreliable.  There was no evidence of peripheral neuropathy.  

VA examination reports subsequent to the April 1997 VA 
examination and VA outpatient treatment records associated 
with the file are devoid of any complaints, treatment, 
history of, or diagnosis of peripheral neuropathy.  The 
current medical evidence does reflect that the veteran has 
degenerative joint disease (DJD), and has some neurologic 
involvement, including cervical radiculopathy, as a result of 
DJD.  However, there is no evidence linking DJD or cervical 
radiculopathy to the veteran's service or any incident 
thereof.

As noted above, however, one of the requirements of a well-
grounded claim is evidence of a current medical diagnosis of 
the claimed disorder.  In this case, the veteran has not 
submitted any private or VA medical evidence that there is a 
current medical diagnosis of peripheral neuropathy.  In 
particular, the Board notes that no VA examiner has assigned 
a diagnosis of peripheral neuropathy.  Moreover, there is no 
reference to any diagnosis of peripheral neuropathy in VA 
outpatient clinical records associated with the file.  In the 
absence of proof of a present disability, there can be no 
valid claim for veterans' benefits.  Epps v. Gober, 126 F.3d 
at 1468-69; Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As noted above, veterans who have been exposed to herbicides 
in Vietnam and later develop peripheral neuropathy are 
entitled to a presumption of service connection. However, in 
the absence of a medical diagnosis of peripheral neuropathy, 
that presumption cannot be applied either to establish a 
well-grounded claim or to grant service connection.  The 
Board notes that DJD and cervical radiculopathy are not among 
the disease which may be presumed service-connected following 
exposure to herbicides.  

In the absence of a well-grounded claim, VA has no further 
duty to further assist the veteran to develop his claim.  
Epps at 1468-70.

B.  Claim for Service Connection for Bilateral Hearing Loss

Impaired hearing will be considered a disability when at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is at least 40 decibels, when 
the thresholds for at least three of these frequencies are 26 
decibels or greater, or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

On VA audiologic examination conducted in September 1998, the 
veteran's auditory thresholds at each level tested were below 
26 in each ear, and the veteran's hearing discrimination was 
96 percent in each ear.  The examiner concluded that the 
veteran's hearing was within normal as defined in VA rating 
guidelines.  The examiner further concluded that a mild high-
frequency sensory-neural hearing loss was present at 
frequencies above 4000 Hz.  

Thus, the medical evidence establishes that the veteran does 
not have a current hearing loss disability in either ear, as 
defined by the applicable VA regulation, 38 C.F.R. §3.385, 
although he has a diagnosable hearing acuity deficit which is 
defined as non-disabling for VA purposes.

The audiologic examination does reflect that the veteran has 
a diagnosable hearing abnormality, tinnitus, and the veteran 
has been granted service connection for that disability.  
However, the veteran does not have a hearing loss disability 
for which veterans' benefits may be granted under VA 
regulations.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
veteran's claim for service connection for hearing loss 
disability may not be granted.  

C.  Claim for Service Connection for Bone Disease

The medical evidence, including diagnoses assigned on VA 
examination conducted in April 1997, establishes that the 
veteran has DJD of the lumbar spine and cervical spine and 
mild degenerative arthritis of both knees.  VA outpatient 
treatment records reflect complaints associated with other 
joints as well.  However, there is no medical evidence or 
opinion which reflects that the veteran has a diagnosed 
"bone disease" other than arthritis.   

However, there is no medical evidence or opinion of record 
which links the veteran's current DJD to his service.  The 
Board notes the veteran's contention that he suffered chronic 
back and neck pain beginning in service.  However, the 
evidence, including a VA examination conducted in July 1979, 
is devoid of any medical diagnosis of DJD or arthritis until 
the veteran sought treatment for back pain following an 
automobile accident which he reported occurred in 1979.  
There is no medical evidence of a diagnosis of or chronic 
complaints of back or joint pain in service.  There is no 
medical evidence of arthritis within one year after the 
veteran's service separation.  There is no medical evidence 
or opinion that the veteran had back pain, arthritis, or DJD 
chronically and continuously following service.  There is no 
medical evidence or opinion linking current degenerative 
joint disease or arthritis to the veteran's service.  DJD is 
not among the disorders which may be presumed service-
connected if a veteran has been exposed to herbicides such as 
Agent Orange.  

Thus, although the veteran has a current medical diagnosis of 
degenerative joint disease, or arthritis, he fails to meet 
any other criteria for a well-grounded claim for service 
connection for a "bone disease" manifested as arthritis or 
degenerative joint disease.  

The Board also notes the veteran's assertions, as set out in 
a statement submitted in November 1998, that he should be 
granted service connection for a bone disease because he has 
had "lumps lanced," a toenail removed, or because cancer of 
the throat has been diagnosed.  The veteran's assertion that 
he has had "lumps lanced" is credible, but there is no 
medical evidence that these lumps were associated with a bone 
disease of with the veteran's service.    

Similarly, VA outpatient records dated in February 1988 
reflect that the veteran had a superficial infection of the 
nail bed of the right great toe, but there is no medical 
evidence that the veteran has a current bone disease 
associated with that acute infection in 1988.  There is no 
current evidence that the veteran has a toenail disorder.  

The veteran's assertion that he has cancer of the throat is 
also credible, but this assertion does not raise a well-
grounded claim of entitlement to service connection for a 
bone disease.  As noted in the introduction, the veteran's 
assertion that he has cancer of the throat has been referred 
to the RO for further action to determine 


whether the veteran is attempting to raise a new claim for 
service connection for throat cancer.  

There is no evidence of a current medical diagnosis of a bone 
disease other than arthritis.  As noted above, veterans who 
have been exposed to herbicides in Vietnam and later develop 
certain diseases are entitled to a presumption of service 
connection.  However, degenerative joint disease is not 
defined as a disease which may be presumed service-connected.  
In the absence of a medical diagnosis of a bone disease, a 
"bone disease" may not be service-connected.  In the 
absence of a medical diagnosis of a "bone disease" which 
may be presumed service-connected after exposure to 
herbicides, no presumption of service connection based on 
exposure to herbicides may be relied on to establish a well-
grounded claim for service connection for DJD.  

There is no medical evidence that the veteran had any bone 
disease, to include arthritis, in service, or chronically and 
continually thereafter beginning within one year following 
service.  There is no medical evidence or opinion limiting 
the veteran's service to a current bone disease, to include 
DJD.  Therefore, the veteran has failed to meet the 
requirements for a well-grounded claim, and the claim must be 
denied on that basis.  As noted above, where the applicant 
has not establihsed a well-grounded  claim, there is no 
further duty to assist the veteran to further develop the 
claim.  Epps, supra.



ORDER

Entitlement to a compensable evaluation for residuals, shell 
fragment wound, left thigh, is denied.

Entitlement to a compensable initial evaluation for 
residuals, laceration of left ear, is denied.

Entitlement to service connection for nerve damage, to 
include peripheral neuropathy, including as a result of 
exposure to herbicides, is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bone disease, including 
as a result of exposure to herbicides, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

